                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

                                MEDFORD DIVISION


JEFFERY L. MADSEN and
JULIE H. MADSEN,                                               Case 1:18-cv-00803-CL
                                                                              ORDER
             Plaintiffs,

       v.

BANK OF AMERICAN.A., et al.,

             Defendants.



AIKEN, District Judge:

       Magistrate Judge Mark Clarke filed his Findings and Recommendation

("F&R'') (doc. 32) recommending that Defendant's Motion to Dismiss (doc. 18) should

be granted, that Plaintiffs first and third claims be dismissed with prejudice, and

that Plaintiffs be allowed to file an amended complaint within 30 days to restate

their claim under Section 1692f(6) of the Fair Debt Collection Practices Act. Plaintiffs

timely filed objections to the F&R (doc. 35). The matter is now before me. See 28

U.S.C. § 636(b)(l)(B) and Fed. R. Civ. P. 72(b). When either party objects to any

portion of a magistrate judge's F&R, the district court must make a de novo

Page 1 - ORDER
determination of that portion of the magistrate judge's report.       See 28 U.S.C. §

636(b)(l); McDonnell Douglas Corp. v. Commodore Business Machines, Inc., 656 F.2d

1309, 1313 (9th Cir. 1981), cert denied, 455 U.S. 920 (1982). Based on my review of

the F&R and the documents in the case, I find no error in Judge Clarke's F&R and

the parties' objections do not undermine Judge Clarke's analysis. Thus, I adopt the

F&R (doc. 32) in its entirety. Accordingly, Defendant's Motion to Dismiss (doc. 18) is

GRANTED.      Plaintiffs' first and third claims are dismissed with prejudice and

Plaintiffs shall have 30 days to file an amended complaint to restate their claim under

Section 1692f(6) of the Fair Debt Collection Practices Act.

      IT IS SO ORDERED.

      Dated thisd~~y of March, 2019.




                                    Ann Aiken
                            United States District Judge




Page 2 - ORDER
